Citation Nr: 0817245	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-01 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for colon cancer, 
status post colectomy, to include as due to Agent Orange 
exposure.

2.  Entitlement to service connection for recurrent cancer of 
the urinary tract, status post right radical 
nephroureterectomy, retroperitoneal lymphadenectomy and 
cystoprostatectomy (bladder, ureter tube, urethra, and 
prostate), to include as due to Agent Orange exposure.

3.  Entitlement to service connection for cancerous and pre-
cancerous skin lesions, to include as due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
RO that, in pertinent part, denied the veteran's claims.  The 
veteran in turn perfected a timely appeal of these 
determinations to the Board.  

After the RO issued the February 2007 Supplemental Statement 
of the Case, the veteran submitted additional medical records 
in support of his claim.  These records, however, are either 
duplicative of medical evidence already in the veteran's 
claims file or do not relate to conditions for which the 
veteran is seeking service connection.  A remand to the RO 
for initial consideration of this evidence is therefore not 
warranted.  

In November 2006, the veteran submitted a claim for multiple 
myeloma and a lymph condition. As service connection for 
these conditions has not yet been addressed by the RO, they 
are referred for appropriate action.  

In this regard, the Board notes that multiple myeloma is 
listed among the diseases for which  presumptive service 
connection, in connection with exposure to Agent Orange, is 
warranted even though there is no record of such disease 
during service.  38 C.F.R. § 3.309(e).  



FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
was exposed to herbicides, including Agent Orange.  

2.  The veteran's colon cancer, urinary tract cancer, and 
possible skin cancer and skin lesions are not associated with 
presumed exposure to Agent Orange based on service in the 
Republic of Vietnam during the Vietnam era.  

3.  The veteran did not manifest complaints or findings of 
colon cancer, urinary tract cancer, or possible skin cancer 
and skin lesions in service or for many years after service.  

4.  The currently demonstrated colon cancer, recurrent 
urinary tract cancer, and possible skin cancer and skin 
lesions are not shown to be due to any documented event or 
incident of the veteran's active service, including his 
claimed exposure to herbicides, such as Agent Orange, while 
performing active duty in the Republic of Vietnam.  



CONCLUSION OF LAW

The veteran's disabilities manifested by colon cancer, 
recurrent urinary tract cancer, and possible skin cancer and 
skin lesions are not due to disease or injury that was 
incurred in or aggravated by active service, nor may any be 
presumed to have been incurred in service: nor may any be 
presumed to be due to Agent Orange exposure in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in December 2006 and February 2007, 
the veteran was furnished notice of the type of evidence 
needed in order to substantiate his claims, including notice 
that a disability rating and effective date will be assigned 
if service connection is awarded.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
February 2007 Supplemental Statement of the Case, and prior 
to the transfer and certification of the veteran's case to 
the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claims.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

For the reasons above, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
volumes post-service treatment records and reports, VA 
examinations, and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Analysis

In this case, the veteran seeks service connection for colon 
cancer, recurrent cancer of the urinary tract, and cancerous 
and pre-cancerous skin lesions, claimed as a result of 
exposure to herbicides.  
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, to include malignant tumors, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed to Agent 
Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307.  

Indeed, VA has conceded exposure in this case.  And if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service.  
Id.; 38 C.F.R. § 3.309(e).  

In this case, the veteran does not contend, and the evidence 
does not establish, that the veteran had any form of cancer 
or skin condition in service or within one year of service.  
Instead, the veteran contends that he was exposed to Agent 
Orange in service, and that this may have caused his cancers 
and skin conditions. 

Here, the Board notes, however, that colon cancer, cancer of 
the urinary tract (to include bladder, ureter tube, and 
urethra), and skin cancers or skin lesions are not 
presumptive diseases for the purposes of 38 C.F.R. 
§ 3.309(e).  Presumptive service connection based on exposure 
to Agent Orange is therefore not warranted for these 
conditions.  

The veteran contends, however, that his bladder and urinary 
tract cancer began in his prostate and therefore warrants 
service connection under 38 C.F.R. § 3.309(e) as a presumed 
condition.  In this regard, the Board notes that prostate 
cancer is a presumptive disease for purposes of 38 C.F.R. 
§ 3.309(e).  
  
Here, however, the evidence does not show that the veteran's 
urinary tract cancer originated in his prostate.  Here, the 
Board notes that even if a cancer is listed as a presumptive 
condition within the regulation, a veteran is not entitled to 
the presumption of service connection when a cancer listed as 
a presumptive disease under 38 C.F.R. § 3.309 is shown by the 
evidence to be a metastasis from a cancer which is not so 
listed.  See Darby v. Brown, 10 Vet. App. 243 (1997); see 
also VAOPGCPREC 18-97 (presumptive service connection may not 
be established under 38 U.S.C. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as 
being associated with herbicide exposure, if the cancer 
developed as the result of metastasis of a cancer which is 
not associated with herbicide exposure).  

In this case, the Board notes that the veteran was afforded a 
March 2004 VA examination specifically in order to answer the 
question of whether the veteran's bladder, ureter, and 
urethral cancer originated in the prostate.  

The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination.  The 
examiner noted the veteran's medical history.  The veteran's 
final pathology report was noted to show invasive 
transitional cell carcinoma of the bladder that invaded 
through the bladder wall into the perivesicular fat.  

The prostatic urethra was involved, but the examiner noted 
that there was no primary malignancy that was identified in 
the prostate.  The examiner then stated that "[s]o to answer 
this question, it appears from all the reports reviewed, that 
[the veteran's] cancer originated in the right ureter, spread 
to the bladder and prostatic urethra, and was resected.  
After review of all these records, I could find no evidence 
of a primary malignancy originating from the prostate."

Here, the Board notes that the veteran submitted the report 
of his private physician that states that the veteran was 
seen in 1999 by this physician with prostate/bladder cancer.  

This physician then opines that "[i]t [was] my medical 
opinion the cancer originated in the prostate gland."  The 
Board notes, however, that this assessment was contained in 
the veteran's claims file that was reviewed by the March 2004 
VA examiner, who reached the conclusion that the veteran's 
urinary tract cancer did not originate in the prostate.  

And the Board notes that this opinion is very cursory with no 
indication that the veteran's medical records were reviewed 
prior to coming to this conclusion.  In this case, the Board 
finds that the opinion of the March 2004 VA examiner is more 
persuasive on these facts.  See Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir.1999) 
(unpublished decision), cert. denied 120 S.Ct. 1251 (2000) 
(it is not error for the Board to value one medical opinion 
over another, as long as a rational basis for doing so is 
given).  

In this case, the Board finds that the claim for service 
connection for urinary tract cancer did not originate in the 
prostate and is therefore not a presumed disability under 
38 C.F.R. § 3.309(e).
 
Next, while the veteran's cancers and skin lesions are not 
presumed to be caused by Agent Orange under 38 C.F.R. 
§ 3.309(e), the Board notes that a veteran may nevertheless 
establish service connection for residuals of exposure to 
Agent Orange by showing that a current disorder is in fact 
causally linked to such exposure.  See Brock; see also Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 
C.F.R. § 3.303.  See also 38 U.S.C.A. §§ 1113(b), 1116 West 
2002).  

Here, however, the Board finds that the medical evidence is 
against a finding that the veteran's diagnosed cancers and 
skin lesions are the result of exposure to Agent Orange.  In 
this regard, the Board notes that neither the VA examiner, 
nor the veteran's general treatment records associate the 
veteran's conditions with Agent Orange exposure or his 
military service.  The exception is a February 2002 report of 
the veteran's family doctor.  

In his report, this physician noted the veteran's cancers of 
the colon and urinary tract and stated that "with a negative 
family history for cancer at such a young age, I believe his 
confirmed exposure to 'Agent Orange' and other chemical 
warfare in Vietnam has contributed significantly to his 
problems."  

This statement, however, is ambiguous and does not indicate 
that the veteran's exposure to Agent Orange in fact caused 
his cancers.  In addition, the Board notes that entitlement 
to service connection may not be based on speculation or 
remote possibility.  An unsupported opinion noting only that 
the veteran's condition may be related to service or to Agent 
Orange exposure is insufficient to form a basis for a grant 
of service connection.  38 C.F.R. § 3.102 (2003).  See, e.g., 
Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative to 
provide medical nexus evidence to well ground cause of death 
claim); Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(physician's opinion in cause of death case that list of 
conditions submitted by appellant might be related to 
exposure to Agent Orange found speculative when physician 
also indicated that "it is just as likely that they could 
have another cause"), aff'd 217 F.3d 854 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 1193 (2000); Bostain v. West, 11 Vet. 
App. 124, 127-28 (1998) (private physician's opinion that 
veteran's preexisting service-related condition may have 
contributed to his ultimate demise too speculative, standing 
alone, to be deemed new and material evidence to reopen cause 
of death claim).  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's cancers and skin lesions 
were caused by his military service, to include exposure to 
Agent Orange.  Service connection will be granted to a 
veteran who develops a disease or disability in service or, 
for malignant tumors, within one year of service.  38 C.F.R. 
§ 3.303, 3.307, 3.309.  Here, the evidence does not show that 
the veteran was found to have any form of cancer or any skin 
condition in service or within one year after service.  And 
the weight of the medical evidence in the veteran's claims 
file is against a finding that the veteran's cancers are 
linked directly to his service or his exposure to Agent 
Orange.  

In reaching this determination, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  



ORDER

Service connection for colon cancer, status post colectomy, 
is denied.  

Service connection for recurrent urinary tract cancer, status 
post right radical nephroureterectomy, retroperitoneal 
lymphadenectomy and cystoprostatectomy (bladder, ureter tube, 
urethra, and prostate), to include as due to Agent Orange 
exposure is denied.  

Service connection for cancerous and pre-cancerous skin 
lesions is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


